Citation Nr: 0601984	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  05-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In December 2005, a Deputy Vice Chairman of the Board 
determined that good cause had been shown, and granted the 
veteran's motion to advance her appeal on the Board's docket.  
See 38 U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1  The veteran was assigned a VA permanent and total rating 
for pension purposes (nonservice-connected disability pension 
benefits) by action of the RO in August 2004 that also 
granted special monthly pension by reason of being 
housebound; she has a combined nonservice-connected 
disability rating of 100 percent.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, 

3.  The veteran has a single disability rated at 100 percent.

4.  Giving the veteran the benefit of the doubt, the evidence 
is in equipoise as to whether her disability results in a 
disability picture that requires regular personal assistance 
from others to care for most of her daily personal needs and 
to protect her from the hazards and dangers of her daily 
environment.




CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
entitlement to special monthly pension based on the need for 
regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1521, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of entitlement to special 
monthly pension based upon the need for aid and attendance.  
In view of the disposition below, no useful purpose would be 
served by delaying the adjudication of this issue further to 
conduct additional development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Factual Background and Legal Analysis

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person.  The veteran requests that she be granted 
increased benefits in the form of special monthly pension.  
Special monthly pension benefits are awarded based on medical 
need as set forth below.  As such, the veteran must meet the 
medical criteria required in order to be granted special 
monthly pension based upon the need for regular aid and 
attendance.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

There is no competent medical evidence that the veteran's 
condition meets the criteria for special monthly pension for 
blindness and the veteran has not alleged such fact pattern.  
Nor is there any competent evidence of record indicating that 
she is currently a resident in a nursing home or requires 
institutionalization as a result of her nonservice-connected 
disability.

Nevertheless, the Board must consider whether the evidence of 
record establishes a factual need for aid and attendance.  
The following criteria are accorded consideration in 
determining the factual need for regular aid and attendance: 
inability of claimant to dress or undress herself, or to keep 
herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Board notes that the veteran has no service-connected 
disabilities.  She was assigned VA nonservice-connected 
disability pension benefits in an August 2004 rating decision 
that also granted her claim for special monthly pension based 
on her being housebound.  Her nonservice-connected conditions 
are as follows: status post right upper lobectomy with severe 
restrictive lung disease and inactive pulmonary tuberculosis, 
evaluated as 100 percent disabling; and hypertension, 
evaluated as 10 percent disabling.  Her combined rating for 
her nonservice-connected conditions is 100 percent.

The veteran has alleged that her disabilities prevent her 
from dressing herself, bathing, and from attending to her 
toilet hygiene.  In a November 2004 written statement, the 
veteran reported difficulty using her extremities and with 
the activities of daily living.  She said that she lived in a 
fifth floor walk-up and used a portable oxygen tank.  

Although there does appear to be some inconsistency among the 
VA medical records and the reports of VA Aid and Attendance 
examinations, there are a number of references in the 
clinical records wherein it is recorded that the veteran 
reported she had difficulties with the above activities of 
daily living. 

VA outpatient records, dated from April 2003 to November 
2004, reflect the veteran's treatment for lung disease.  It 
was noted that she had problems with activities of daily 
living.  The records show that her hypertension was not well 
controlled.  A June 2004 VA medical record indicates that the 
veteran's pulmonary function test results improved with 
removal of a thoracic girdle, with better lung volumes.  
However, it was noted that the veteran would have some 
significant residual restrictive dysfunction even after the 
girdle effects were gone.

The Board notes there are reports of Aid and Attendance 
examinations which include the opinion from health care 
professionals that the veteran required the aid and 
attendance of another individual with the activities of daily 
living. 

Notably, in June 2004, the RO received a completed 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance (VA Form 21-2680) reflecting that 
the veteran had severe dyspnea on exertion with limited 
mobility secondary to pulmonary disease.  She was able to 
walk one block slowly with minimal exertion.  The VA 
physician reported that the veteran required the daily 
personal health care services of a skilled provider without 
which she would require hospital, nursing home or other 
institutional care. 

An October 2004 VA Form 21-2680 indicates that the veteran 
was well developed and groomed, with normal posture.  She had 
no focal deficit in her upper or lower extremities.  She was 
limited by severe decline in lung function and resulting 
shortness of breath and decrease in oxygen level.  It was 
noted that she was unable to walk more than one half block 
secondary to shortness of breath.  The physician said that 
the veteran typically spent most of her day in the house, and 
a majority of that time in bed, secondary to severe 
restrictive lung disease and hypoxia.  The diagnosis was 
severe restrictive lung disease that required oxygen and the 
physician noted that daily skilled services were not 
indicated.

However, an October 2004 VA outpatient medical record 
reflects that the veteran had difficulty with dressing and 
bathing, secondary to severe dyspnea.  A November 2004 VA 
outpatient record indicates that she lived alone and had 
difficulty with shopping and cooking due to shortness of 
breath.  It was noted that she was morbidly obese and had 
multiple medical problems.  Her physical limitations made 
weight loss difficult.  Treatment for severe lung disease was 
noted.  Results of pulmonary function tests taken at the time 
were consistent with the criteria for a 100 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 6845 
(2005).

In a May 2005 signed statement, the VA pulmonologist who 
completed the October 2004 VA Form 21-2680, said that the 
veteran had severe restrictive lung disease and required home 
oxygen with exertion.  The physician said the veteran likely 
needed assistance with strenuous household chores like 
shopping, laundry, etc. 

In June 2005, the RO received a signed statement from H.S., 
the veteran's friend, who said she regularly assisted the 
veteran with household chores approximately sixteen hours a 
month.  The veteran's friend helped with the veteran's 
shopping, cleaning, and laundry tasks but was no longer able 
to provide further assistance to the veteran.   

Also of record is a VA Form 21-2680 dated in December 2005 
that reflects the veteran's complaint of severe restrictive 
lung disease that required home oxygen.  It was noted that 
she became short of breath with the slightest exertion and 
was unable to complete her activities of daily living, 
including dressing, bathing, cooking, and cleaning without 
assistance.  The physician indicated that the veteran 
required the daily personal heath care services of a skilled 
provider without which she would require hospital, nursing 
home, or other institutional care.

Thus, in December 2005, a physician examined the veteran and 
concluded that she required skilled care daily personal 
health care assistance.  This is entirely consistent with the 
findings reported on the VA Form 21-2680 received by the RO 
in June 2004.  While in October 2004, a VA pulmonologist 
opined that she did not need such care, in May 2005, he 
stated that she suffered from severe restrictive lung disease 
and likely needed assistance with strenuous household chores.  

The VA medical records, including the October 2004 record, 
also document impairment due to morbid obesity and multiple 
medical problems.  It was noted at that time that the 
veteran's physical limitations made weight loss difficult.

In sum, two physicians who examined the veteran concluded 
that she required skill daily personal health care assistance 
and the VA outpatient records also note her difficulty 
managing her activities of daily living.  

Based on the above, and giving the veteran the benefit of the 
doubt, the Board believes it clear that she does require the 
regular aid and attendance of another person.  The above 
medical reports as well as several other VA records support 
such a finding, and written statements from the veteran and 
her friend are consistent with the medical records. 

The Board believes that the record in this case shows an 
approximate balance of the positive evidence and the negative 
evidence on the question of whether the veteran's nonservice-
connected disabilities require the aid and attendance of 
another person.  In such a situation, all doubt must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)




ORDER

Special monthly pension based on the need for aid and 
attendance of another person is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


